Case 18-12365-CSS   Doc 18-1   Filed 10/30/18   Page 1 of 7




           EXHIBIT A
              Case 18-12365-CSS           Doc 18-1      Filed 10/30/18   Page 2 of 7



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 7

LINKS OF LONDON, INC.,                                   Case No. 18-12365 (CSS)

                               Debtor.


    AFFIDAVIT OF ALAN M. ROOT IN SUPPORT OF APPLICATION OF THE
 CHAPTER 7 TRUSTEE FOR ORDER AUTHORIZING RETENTION OF ARCHER &
         GREINER, P.C. AS COUNSEL TO THE CHAPTER 7 TRUSTEE
                 NUNC PRO TUNC TO OCTOBER 19, 2018


STATE OF DELAWARE                     :
                                      :       ss.
COUNTY OF NEW CASTLE                  :

         ALAN M. ROOT, of full age, being duly sworn, deposes and says:

         1.    I am an attorney at law admitted to practice in the State of Delaware. I am an

associate of the law firm of Archer & Greiner, P.C. (“Archer”), which firm maintains offices at

300 Delaware Avenue, Suite 1100, Wilmington, Delaware 19801, among other locations. I am

familiar with the matters set forth herein and make this Affidavit in support of the application of

David W. Carickhoff, as chapter 7 trustee (the “Trustee”) of the estate of the above captioned

debtor (the “Debtor”), seeking approval to retain Archer, effective as of October 19, 2018, as

counsel to the Trustee pursuant to 11 U.S.C. § 327(a) and § 328 (the “Application”).

         2.    To the best of my knowledge, Archer is a “disinterested person” within the

meaning of section 101(14) of title 11 of the United States Code (the “Bankruptcy Code”) in that

Archer and its attorneys:




                                                    1
               Case 18-12365-CSS        Doc 18-1      Filed 10/30/18      Page 3 of 7



               (a)     are not creditors, equity security holders, or insiders of the Debtor;

               (b)     are not, and were not within two years before the date of filing of the
                       Debtor’s chapter 7 petitions, directors, officers, or employees of the
                       Debtor; and

               (c)     do not have an interest materially adverse to the interest of the estate or of
                       any class of creditors or equity security holders, by reason of any direct or
                       indirect relationship to, connection with, or interest in, the Debtor, or for
                       any other reason.

       3.      Archer maintains a computerized conflict system which contains, inter alia, (1) a

record of all present and former clients, (2) parties against whom or whose interests Archer has

or is representing clients, and (3) other parties involved in or related to matters in which Archer

has been or is involved. The actual conflict search uses a fuzzy search method. A search was

performed on the names attached hereto as Schedule 1.

       4.      I have reviewed the search results and have determined that the results do not

indicate that Archer presently holds or represents any interest adverse to the Debtor, its creditors,

the Trustee, or other parties in interest or their respective professionals in this case, except as

described below.

               (a)     Archer has previously represented Simon Property Group in matters
               unrelated to the Debtor. Archer will not represent Simon Property in connection
               with this chapter 7 case.
       5.      Archer has not previously represented clients in matters adverse to the Debtor or

the Trustee.

       6.      To the best of my knowledge and based upon my review of the search results,

neither Archer nor any of its attorneys have any connection with the attorneys and staff of the

Office of the United States Trustee for the District of Delaware or the bankruptcy judges listed

on Schedule 1 attached hereto.




                                                 2
Case 18-12365-CSS   Doc 18-1   Filed 10/30/18   Page 4 of 7
             Case 18-12365-CSS      Doc 18-1    Filed 10/30/18      Page 5 of 7



                                       Schedule 1
                         Parties Searched for Potential Conflicts

Debtor:
Links of London, Inc.

Unsecured Creditors (based on Debtor’s draft Schedules):
Atlantic / De Lage Landen Financial Serv.
Capitol Light
Coloredge, Inc
Dell Marketing L.P.
Engraving By Jack
Global Facility Management & Construction
Benefitplan Manager
KVB Partners Inc.
Masterpiece International, Ltd
ScentAir Technologies, Inc.
Staples Business Advantage
Towerstream Corporation
Academy Engraving, Inc.
Windstream / Broadview Networks
DGA Security Systems, Inc.
Direct Energy Business
Fed Ex Main Account
Leslie Water Works Inc.
Avedis Vinasian
Malca Amit USA
The Goldsmith at Chestnut Hill
Pitney Bowes Global Financial Services LLC
Blackstone Enterprises, Inc.
Advance Metro of NY
Cogent Communications, Inc
RKA Enterprises dba Sign Xpress
GravoTech, Inc
Linkedin Corporation
Piece Management, Inc.
QSI Facilities
Executive Cleaning Service, LLC
Cosmos
Wendy Hope
Datamax Services, Inc.
Gilbert Displays, Inc.
Shopping Links
Olga Naiman
Keter Environmental Services, Inc.
Reliable Window Cleaning Co.



                                            4
            Case 18-12365-CSS        Doc 18-1   Filed 10/30/18   Page 6 of 7



Fry-Wagner Moving Storage Co.
Shawmut Design and Construction
Securitas Security Services USA, Inc.
Pest Elimination Systems Technology Inc.
ShopperTrak RCT Corporation
Illustration (USA) Inc.
Zeus Enterprise Inc. d/b/a Yieldify
Lena Tesone
Casadevall Romania S.R.L.
PJ Mechanical Service Maintenance Corp.
RGIS
Connoisseurs UK/Goodman Bros Ltd.
Boom Imaging
Vanguard Direct
C Publishing LLC

Landlords
369 Lexington Borrower, LLC
Uniball-Rodamco Westfield
Resource Energy Systems, LLC
200 Park LP
Source One
A/R Retail LLC
Simon
Madison Tower Associates
Acadia
Gotham Mini Storage
Advance Metro NY
Simon Property Group
Slam It, LLC
Kensington Delaware/RACH Delaware, LLC
Forum Shops, LLC
ZZZZZ Best Ent., Inc.
New WTC Retail Owner LLC
Westfield World Trade Center

Professionals:
Young, Conaway, Stargatt & Taylor LLP

Delaware Bankruptcy Judges:
Kevin J. Carey
Kevin Gross
Brendan L. Shannon
Laurie Selber Silverstein
Christopher S. Sontchi
Mary F. Walrath



                                           5
              Case 18-12365-CSS        Doc 18-1   Filed 10/30/18   Page 7 of 7




Trial Attorneys for Office of the U.S. Trustee:
Thomas Patrick Tinker
David Buchbinder
Linda Casey
Timothy J. Fox, Jr.
Benjamin Hackman
Brya Keilson
Mark Kenney
Jane Leamy
Hannah M. McCollum
Juliet Sarkessian
Richard Schepacarter

Staff of the Office of the U.S. Trustee:
Lauren Attix
Holly Dice
Shakima L. Dortch
Diane Giordano
Christine Green
Jeffrey Heck
James R. O’Malley
Michael Panacio
Edith A. Serrano
Karen Starr
Ramon Vinson
Michael West
Dion Wynn
115908821v1




                                              6
